
	
		II
		111th CONGRESS
		1st Session
		S. 2773
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to carry out a program
		  to support the research, demonstration, and development of commercial
		  applications for offshore wind energy, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Offshore Wind Energy Research,
			 Development, Demonstration, and Commercial Application Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
			(2)National
			 offshore wind centerThe term national offshore wind
			 center means a national offshore wind energy research, development, and
			 demonstration center established under section 4(a).
			(3)ProgramThe
			 term program means a program—
				(A)that includes
			 activities to support the research, demonstration, and development of
			 commercial applications for offshore wind energy; and
				(B)to be carried out
			 by the Secretary under section 3(a).
				(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Offshore wind
			 energy research and development program
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, in accordance with subsection (b), the Secretary shall carry out the
			 program—
				(1)to improve the
			 energy efficiency, reliability, and capacity of offshore wind turbines;
			 and
				(2)to reduce the
			 cost of manufacturing, construction, deployment, generation, and maintenance of
			 offshore wind energy systems.
				(b)Program
			 requirementsThe Secretary shall carry out the program to
			 support—
				(1)the design,
			 demonstration, and deployment of advanced wind turbine foundations and support
			 structures, blades, turbine systems, components, and supporting land- and
			 water-based infrastructure for application in—
					(A)shallow
			 water;
					(B)transitional
			 depths; and
					(C)deep offshore
			 water;
					(2)the full-scale
			 testing and establishment of regional demonstrations of offshore wind
			 components and systems to validate technology and performance issues relating
			 to the components;
				(3)for inclusion in
			 a publically accessible database, assessments of the offshore wind resources of
			 the United States, including—
					(A)environmental
			 impacts and benefits;
					(B)siting and
			 permitting issues;
					(C)exclusion zones;
			 and
					(D)transmission
			 needs;
					(4)the design,
			 demonstration, and deployment of integrated sensors, actuators, and advanced
			 materials (including composite materials);
				(5)advanced blade
			 manufacturing activity (including automation, materials, and the assembly of
			 large-scale components) to stimulate the development of the blade manufacturing
			 capacity of the United States;
				(6)methods to assess
			 and mitigate the effects of wind energy systems on marine ecosystems and marine
			 industries; and
				(7)other research
			 areas, as determined to be appropriate by the Secretary.
				4.National
			 offshore wind energy research, development, and demonstration centers
			(a)Duty of
			 SecretaryAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall award, on a competitive basis and with an
			 emphasis on technical merit, grants to institutions of higher education to
			 establish 1 or more national offshore wind centers.
			(b)Selection
			 criteriaIn selecting institutions of higher education under
			 subsection (a), the Secretary shall give preference to institutions of higher
			 education that—
				(1)agree to cover
			 transitional depth technologies to complement the activities of a national
			 offshore wind center;
				(2)agree to host an
			 offshore wind energy research and development program funded by the Department
			 of Energy in coordination with an engineering program of the institution of
			 higher education;
				(3)employ
			 individuals who have proven expertise relating to the development of novel
			 materials for commercial applications; and
				(4)have access to,
			 and use the resources of—
					(A)the Atlantic
			 Ocean;
					(B)the Gulf of
			 Mexico; or
					(C)the Pacific
			 Ocean.
					(c)RequirementsA
			 national offshore wind center established with funds provided by the Secretary
			 through a grant under subsection (a) shall be designed—
				(1)to focus on
			 deepwater floating offshore wind energy technologies; and
				(2)to facilitate the
			 conduct of initiatives to advance 1 or more activities described in section
			 3(b).
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this Act
			 $50,000,000 for each of fiscal years 2011 through 2021.
		
